 

Exhibit 10.25.2

 

PETROTECH ENGINEERING LTD.

7536 Manzanita Place, Burnaby, B. C., Canada V3N 4X1 Phone: (604) 525 6896

Email: johnyu@axion.net

 

March 29, 2013

 

CONSENT OF PETROTECH ENGINEERING LTD.

 

We consent to the references to our firm in the form and context in which they
appear in the Form 10-K of Osage Exploration and Development, Inc. (the
“Report”). We hereby further consent to the inclusion in this Report of
estimates of oil and gas reserves contained in our report entitled:

 

Evaluation of the Interests of Osage Exploration and Development, Inc. in the
Guaduas Field in the Middle/Upper Magdalena Valley, Onshore Colombia

 

and to the inclusion of our report dated March 28, 2013 as an exhibit to the
Report for the year ended 12/31/2012.

 

Signed and Dated March 29, 2013 in the City of Burnaby, British Columbia

 

/s/ John Yu  

John Yu, P. Eng.

President of Petrotech Engineering Ltd.

 

 

 

 